DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 8-9, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2015/0378887).
	Claims 1, 8 & 13, Lee et al (see Fig. 2) clearly shows a nonvolatile memory device comprising a cell array (21) and a page buffer circuit (I/I circuit 230), and para [0070] stated that each page buffer (PB1 to PBn) has at least three latches : a sense latch, a data latch and cache latch according to their sequential data functions, such as data from sense latch configured to sense the stored cell data, then the sense latch can dump data i=onto the data latch, and the data latch can dump data onto the cache latch, 
	Additionally, Fig. 7 show timing sequence for these latching operations per buffer, and Fig. 10 shows some data dumping steps such that while one first page data being dump” from one latch to other latch, the second page data not being dumped (or being held) until that first step is successfully carried out.
	Thus, the control logic can schedule data dumping operations between various latches of a first page buffer while also can perform simultaneous data dumping between various latches of another/second page buffer without departing from the spirit of this invention.
	Claim 9, Figs. 9-10 shows the moving of sub-page data of first page buffer, thus the first data could be the first sub-page data SPD1_PD1 while the second page data could be second sub-page data SPD2_1 as shown in Fig. 9 as claimed.
	Claims 11-12, the first page buffer and second page buffer could come from different vertical cell planes as shown in Figs. 2-4 as shown. Thus, different page buffers from different/respective planes can be sensed at same time and/or different time periods as this well-known techniques in this art as well.

3.	Other claims are objected as being dependent upon the rejected claims above, but they tentatively contain allowable subject matter over prior arts for other recited features not clearly suggested nor seen elsewhere at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827